This cause being heard by the court upon the demurrer of the defendant to the petition of the relator, the court being fully advised, finds said demurrer not well taken, and overrules the same.
The court further finds that the relator, under and by virtue of the provisions of sub-section 4, Section 9607-2, General Code (107 O. L., 647), is authorized to enter into contracts of insurance or reinsurance in the state of Ohio, with respect to automobile property, against the hazards of theft, property damage, collision and liability to the public, and in connection therewith against the hazard of fire.
It is therefore ordered and adjudged, that a writ of mandamus be issued out of this court, directed to the defendant as Superintendent of Insurance of the State of Ohio, commanding him as such *509superintendent to issue to the relator, a ■ license authorizing and granting it authority to exchange contracts of indemnity between the relator’s subscribers, covering loss and damage by public liability.

Writ allowed.

Nichols, C. J., Jones, Johnson and Robinson, JJ., concur.
Matthias, J., not participating.
[On March 10, 1921, the following entry was journalized. — Reporter.]
This cause coming on to be heard on the application for a rehearing and reargument of the above case and in open court at said rehearing, the application therefor having been granted, by agreement of counsel for relator and respondent, it is hereby ordered that the judgment entry made herein on Jan. 13, 1920, recorded in Journal 28, page 368, be vacated and that the writ of mandamus in this cause hereinbefore issued be and the same is hereby recalled and the above entitled cause is hereby dismissed without prejudice.

Dismissed by consent of parties.